DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 01/08/2021.

Status of Claims


Claims 7 and 14 have been canceled.
Claims 1, 8, and 15 have been amended. 
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.


Response to Arguments

35 U.S.C. 112(a) rejection of claims 1, 8, and 15 is withdrawn due to submitted amendments.
Applicant's arguments filed on 01/08/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the judicial exception is integrated into a practical application in light of Example 37 and 40 of the Subject Matter Eligibility Examples (pgs. 10-11). The Applicant suggests that similar to the representative claim 1 in Example 37, the pending claims display data to a manager for associate training providing specific improvement over systems. The Applicant also suggests that similar to Example 40, the pending claims collect data and removes high performing data point to avoid hindrance of associate performance metrics.
The Examiner respectfully disagrees. The Applicant’s pending claims are not similar to claims in Examples 37 and 40. The Applicant claim limitations are not directed to rearranging icons on a graphical user interface (GUI) where the most used icons are positioned closest to the start icon.  The Applicant’s claims only references displaying repeatable activities to a manager. Also, the Applicant’s specification nor claims recite or reference improvements over other systems. As far as Example 40, the Applicant’s claims are similar in that the limitations are directed to the judicial exception of Mental Processes. However, the additional elements in Example 40 claim 1 were directed to a particular improvement in collecting traffic data over prior systems, resulting in improved network 
 	As per the 103 rejection, the Applicant argues that Sabet, Grady Smith, and Bair singularly or in combination, do not teach or suggest the features of independent claims 1, 8, and 15 as amended (pgs. 12-14).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1, 8, and 15 is made. See details below.
 	As per the 103 rejection, the Applicant notes that dependent claim 14 was not rejected under section 103. Claim 14 limitations have included in the independent claims 1, 8, and 15 and thus the Applicant requests a notice of allowance (pg. 14). 
The Examiner notes that the original claim 14 was rejected under 103 as referenced in the Non-Final Office Action on pages 11-12. However, the Examiner mistakenly left out the claim 14 rejection citation under 103 in the Final Rejection. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Real-Time Associate Decision and Relay System”, is directed to an abstract ideas Mental Processes and Certain Methods of Organizing 
Step 1:  Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are directed to a statutory category, namely a machine (claims 1-2 and 4-6), an apparatus (claims 8-9 and 11-13) and a computer-implemented method (claims 15-16 and 18-20).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “compile associate and manager hierarchal data and learning resources across an entity; generate a decision and relay tool comprising review metrics and actions for manager deployment to associates; deploy, wherein the decision and relay tool is for performance and metric monitoring; identify an associate that interacts with a customer; identify the customer associated with the interaction; track customer interaction with the entity via alternative channels within a predetermined window of time after the associate interaction; trigger associate benefits based on the customer interaction with the entity via the alternative channels; collect review metrics and actions of associate and continually modify deployed review metrics and actions based on performance; eliminate top performing associates from the review metrics: transmit review metrics and actions of associate to a manager of the associate in a specified learning resource, wherein learning resources across the entity further comprises a suggested approach to presenting the review metrics and actions to the associate; and identify and display repeatable activities to the manager for the associate based on the specified learning resource. ”. These claim limitations describe 
Step 2A (2): This judicial exception is not integrated into a practical application. Claims 1, 5, 8, 12, 15 and 19 recite additional elements of a memory device, a communication device, a printing device, a processing device, computer-readable program code, integrate across entity platforms comprises compatibly reading and transmitting in one or more platform, a decision and relay tool, an interactive interface (claims 1, 8, and 15), a computer program product, at least one non-transitory computer-
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5, 8, 12, 15 and 19 recite additional elements as stated above. Per the Applicant’s specification the memory device may include volatile memory (e.g. RAM) and non-volatile memory (e.g. ROM) [0039]; the communication device comprises a modem, server, or other device for communicating with other devices [0030]; a printing device was not mentioned; a processing device may include a digital signal processor device a microprocessor device, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2016/0260044 A1) in view of Grady Smith et al. (US 2017/0236081 A1), in further view of Bair et al. (US 2013/0073351 A1), in further view of Todd et al. (US 2020/0175454 A1), and in further view of Bruce et al. (US 8,571,916 B1).
As per claim 1 (Currently Amended), Sabet teaches a system for real-time associate decisioning and relaying, the system comprising (Sabet e.g. Fig. 1 Performance Analytics Metric (PAM); A system and method for performance assessment using performance analytics metrics system (PAM) [0021]. A continuous assessment of a person's performance metric is done using PAM and displayed on a hardware device in real time [0023].): 
Sabet teaches a memory device with computer-readable program code stored thereon; (Sabet e.g. Fig. 1 PAM is supported by server 104, computing devices 106, 104, 108, and 112 (e.g. mobile devices), a network 102, 
Sabet teaches a communication device; (Sabet e.g. Figs. 1-2, PAM is supported by server 104, computing devices 106, 104, 108, and 112 (e.g. mobile devices), a network 102, a database 110 [0081]. A communication module 214 may be responsible for communication between devices within the PAM such as between the application on the person’s device and other devices such as the system’s server or the database, etc. [0217].)
Sabet does not explicitly teach, however, Grady Smith teaches a printing device for printing the resource distribution documents; (Grady Smith e.g. Fig. 7 printer 704, illustrates elements or components that may be present in a computer device or system configured to implement a method, process, function, or operation.)
 The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet’s PAM system to incorporate a printing device with its computing devices as taught by Grady Smith in order to have the capability of printing out performance evaluation reports or documents. 

Sabet teaches a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Sabet e.g. Fig. 1, PAM may be standalone software, enterprise software, socially embedded software, guidance based software or combination of one or more software applications [0028]. The PAM may be a server client system with processing occurring on one or more computers or mobile devices connected through a network 102 [0081].): 
Sabet teaches integrate across entity platforms, wherein integrating across entity platforms comprises compatibly reading and transmitting in one or more platform; (Sabet e.g. Fig. 2, One or more Input Modules 202 may receive data through integrations with other systems or through manual inputs [0085]. The system can receive information from enterprise systems such as enterprise CRM databases or corporate directories, or from the person's social network or social media accounts, or contextual information from the person's device such as GPS 
Sabet teaches compile associate and manager hierarchal data and learning resources across an entity; (Sabet e.g. The system can receive information from enterprise systems such as enterprise CRM databases or corporate directories, or from the person's social network or social media accounts [0086]. PAM enables a method to create relationship profile (e.g. hierarchical relationships) and career trajectory over time by combining aggregate data across many persons ([0044] & [0099]). PAM collects data of available performance development resources for a cohort [0246]. A cohort might be a group of people within a company, across companies, across industries, or another combination of people [0040].)
Sabet teaches generate a decision and relay tool comprising review metrics and actions for manager deployment to associates; (Sabet e.g. PAM is a tool to help employees and their employers quantify the impact of their day to day activities and interactions and correlate them to actual career results and business outcomes [0035]. PAM uses varied methods, processes, and systems to collect, capture, classify, store, and manage performance data, and dynamically analyze, process and report personalized metrics using such data [0021]. A person, a peer or a mentor, coach, a supervisor, or a performance manager use PAM to input, gather, process and assess a person personalized metrics [0022]. Performance review documentation is automatically generated by mapping the results of 
Sabet teaches deploy, via an interactive interface the decision and relay tool, wherein the decision and relay tool is integrated within a device for performance and metric monitoring
Sabet teaches identify an associate that interacts with a customer; (Sabet e.g. PAM analyzes and categorizes a person's interactions from various inputs collected by the PAM application [0023]. Matching external invitees to active business engagement - for example email addresses from external domains are cross-referenced against a CRM system and the event is classified as a customer interaction [0096].)
Sabet teaches identify the customer associated with the interaction; (Sabet e.g. The PAM analyzes and categorizes a person's interactions from various inputs collected by the PAM application [0022]. The PAM can automatically categorize the interaction of the person in the specific activity by collecting data obtained from the person's personal productivity accounts, such as description of the activity, location of the activity, format of the activity, attendance at the activity, duration of the activity, who scheduled the activity, recurrence of the activity, who is attending the activity, and the relationship of the attendees [0023]. Contact information can assist in identifying whether meetings are with management, customers, or even other family members [0100].)
Sabet teaches track customer interaction with the entity via alternative channels, wherein the alternative channels are one or more platforms used by one or more lines of business across the entity, within a predetermined window of time after the associate interaction; (Sabet e.g. PAM detects that a person has had an interaction as a result of analyzing various inputs collected by the PAM application, and triggers a 
Sabet nor Grady Smith explicitly teach trigger associate benefits based on the customer interaction with the entity via the alternative channels; 
However, Bair teaches triggering associate benefits based on the customer interaction with the entity via the alternative channels (Bair e.g. Bair teaches computer-based systems and techniques for tracking performance of workers in an organization and awarding points to the workers that are based on a determined business value of work or other actions performed by the workers [0006]. The method comprises identifying, with a computer system, events that are associated with users of a business application; awarding, in response to the occurrence of an event identified by the computer system, points to the user associated with 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet in view of Grady Smith’s evaluation system to incorporate a rewards system for successful customer interaction as taught by Bair in order to provide employees incentives to perform well (Bair e.g. [0005]). 
Sabet, Grady Smith, and Bair teach method and systems for tracking performance metrics. Furthermore, all of the claimed elements were known in the prior arts of Sabet, Grady Smith, and Bair and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Sabet teaches collect review metrics and actions of associate and continually modify deployedAppl. No.: 16/128,643 Amdt. Dated: January 8, 2021Reply to Office Action of October 9, 2020 Page 3 of 14review metrics and actions based on performance; (Sabet e.g. A continuous assessment of a person's performance metric is done using PAM and displayed on a hardware device in real time [0023]. Performance metric data generated from the processing of responses is combined with other performance metrics data generated for that person over time [0114].)
 Sabet in view of Grady Smith, Bair, Todd, and Bruce teach eliminate top performing associates from the review metrics; 
Sabet teaches identifying top performing associates (Sabet e.g. [0040] and [0156]) (Sabet e.g. Using PAM a cohort performance profile is constructed from the collected results. A cohort might be a group of people within a company, across companies, across industries, or another combination of people. A Cohort High Performance Profile is a specific type of Cohort Performance Profile that may only use performance metrics from people within a cohort that are tagged as being high performers [0040]. High performers within the cohort can be identified based on the PAM history of performance, or based upon other inputs into the system such as promotion data, salary data or performance data [0156].)
Sabet in view of Grady Smith and Bair do not explicitly teach eliminating top performing associates from the review metrics.
However, Todd teaches identifying performance of employees significantly above (i.e. top performing) below norms as outlier behaviors 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet in view of Grady Smith and Bair’s evaluation system to identify outlier behaviors as taught by Todd in order to yield higher level metrics that indicate the efficiency, effectiveness and performance of individuals engaged in the use of the observation platform (Todd e.g. [0013]).
Todd does not explicitly teach eliminating top performing associates (i.e. outlier behaviors) from the review metrics.
However, Bruce teaches eliminating outlier metrics from analysis (Bruce e.g. Bruce teaches a server for analyzing a business initiative for a business network (col. 4 lines 42-44). The server collects from a client a performance value for each of the test and control group sites reflecting a level of performance of each site during the test period (col. 4 lines 51-54). The user may request that server 130 eliminates any initiative feedback data that appear to be anomalous by removing any outlier sites (selection 550). An outlier site has performance values that are too different than the rest of its respective test or control group. The user determines a threshold performance value beyond which a site is considered to be too different 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet in view of Grady Smith, Bair, and Todd’s evaluation system to include eliminating outlier metrics (e.g. top performers) from the analysis/review as taught by Bruce in order to filter out noise (e.g. inconsistent performance data) and produce more accurate results (Bruce e.g. col. 17 lines 33-39) 
Sabet, Grady Smith, Bair, Todd, and Bruce teach method and systems for tracking and/or analyzing performance metrics. Furthermore, all of the claimed elements were known in the prior arts of Sabet, Grady Smith, Bair, Todd, and Bruce and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Sabet teaches transmit review metrics and actions of associate to a manager of the associate in a specified learning resource (Sabet e.g. A person, a peer or a mentor, coach, a supervisor, or a performance manager use PAM to input, gather, process and assess a person personalized metrics [0022]. Performance review documentation is automatically generated by mapping the results of the data collected by the Sabet also teaches wherein learning resources across the entity further comprises a suggested approach to presenting the review metrics and actions to the associate
Sabet teaches identify and display repeatable activities to the manager for the associate based on the specified learning resource. (Sabet e.g. A Recommendation Module 208 may calculate recommended actions for the person based upon classification and analysis results to provide automatic performance review documentation (i.e. specified learning resource) [0138]. System generated recommendations, where the system stores pre-defined recommended actions to improve specific performance attributes and displays appropriate recommended actions to the person in a display module for an attribute that is currently rated below the goal set for the person for that attribute [0140].)
As per claim 2 (Original), Sabet in view of Grady Smith, Bair, Todd, and Bruce teach the system of claim 1, Sabet also teaches further comprising incorporating the decision and relay tool into workflow via initiation of the decision and relay tool upon start-up of a device on a network associated with the entity
As per claim 4 (Original), Sabet in view of Grady Smith, Bair, Todd, and Bruce teach the system of claim 1, Sabet also teaches further comprising providing a connectivity between associates for connection assessment issue based solution deployment, wherein the decision and relay tool performs learning of associate skills and deploys the associate via a connectivity across the entity for issue based solution deployment of the associate. (Sabet e.g. PAM allows intelligence in performance analytics across markets enabling comparison among verticals, competency, mentorship, talent management, and cohort performance [0039]. A cohort might be a group of people within a company, across companies, across industries, or another combination of people [0040]. By combining aggregate data across many persons, PAM identifies the typical career trajectory and the competencies, skills, and timelines adherent to obtaining career objectives [0044].)
As per claim 5 (Original), Sabet in view of Grady Smith, Bair, Todd, and Bruce teach the system of claim 1, Sabet also teaches wherein integrating across entity platforms further comprises connect with and integrate for data distribution into the one or more platforms used by one or more lines of business across the entity providing a platform agnostic system integration for real-time associate decisioning and relaying, wherein the one or more platforms comprise employee management platforms, and product management platforms. (Sabet e.g. Figs. 1-2, The system can receive information from enterprise systems such as enterprise CRM databases or corporate directories, or from the person's social network or social media accounts, or contextual information from the person's device such as GPS data [0086]. PAM is a tool to help employees and their employers quantify the impact of their day to 
As per claim 6 (Original), Sabet in view of Grady Smith, Bair, Todd, and Bruce teach the system of claim 1, Sabet also teaches wherein generating review metrics and actions for manager deployment further comprises: 
Sabet teaches eliminating top performing associates from the review metrics; identifying above average performing associates (Sabet e.g. Using PAM a cohort performance profile is constructed from the collected results. A cohort might be a group of people within a company, across companies, across industries, or another combination of people. A Cohort High Performance Profile is a specific type of Cohort Performance Profile that may only use performance metrics from people within a cohort that are tagged as being high performers [0040]. High performers within the cohort can be identified based on the PAM history of performance, or based upon other inputs into the system such as promotion data, salary data or performance data [0156].)
Sabet teaches identify learning resources and actions performed by the above average performing associates; and (Sabet e.g. A Cohort High Performance Profile may be used by a PAM (the individual person themselves, a hiring manager, a supervisor, a performance coach) to evaluate whether an individual is likely to perform at a high level (i.e. above average) in a particular role 
Sabet teaches deploying, via the decision and relay tool, repeatable activities performed by the above average performing associates for review metrics and actions for associates. (Sabet e.g. Benchmark scores can be used to decide where to allocate resources on training and professional development to have the greatest impact by focusing on the attributes of performance correlated with the high achievement in the desired job duties ([0158]-[0161]). Collection of data that is available for performance development resources for a cohort and processing recommended actions or goals of all people in a cohort to allocate available performance development resources based upon the processed recommended actions or goals is done using PAM [0246].)
Claims 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2016/0260044 A1) in view of Bair et al. (US 2013/0073351 A1), in further view of Todd et al. (US 2020/0175454 A1), and in further view of Bruce et al. (US 8,571,916 B1).
As per claim 8 (Currently Amended) Sabet teaches a computer program product for real-time associate decisioning and relaying, the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising (Sabet e.g. The systems and methods may be executed in a form of a machine-readable medium embodying a set of instructions 
Sabet teaches an executable portion configured for integrating across entity platforms, wherein integrating across entity platforms comprises compatibly reading and transmitting in one or more platform; (See claim 1di for response)
Sabet teaches an executable portion configured for compiling associate and manager hierarchal data and learning resources across an entity; (See claim 1dii for response.)
Sabet teaches an executable portion configured for generating a decision and relay tool comprising review metrics and actions for manager deployment to associates; (See claim 1diii for response.)
Sabet teaches an executable portion configured for deploying, via an interactive interface the decision and relay tool, wherein the decision and relay tool is integrated within a device for performance and metric monitoring; (See claim 1div for response.)
Sabet teaches an executable portion configured for identifying an associate that interacts with a customer; (See claim 1dv for response.)
Sabet teaches an executable portion configured for identifying the customer associated with the interaction; (See claim 1dvi for response.)
Sabet teaches track customer interaction with the entity via alternative channels, wherein the alternative channels are one or more platforms used by one or more lines of business across the entity within a predetermined window of time after the associate interaction; (See claim 1dvii for response.)
Sabet in view of Bair teaches an executable portion configured for triggering associate benefits based on the customer interaction with the entity via the alternative channels; 
Sabet does not explicitly teach, however, Bair teaches triggering associate benefits based on the customer interaction with the entity via the alternative channels, wherein the associate benefits based on the customer interaction are triggered automatically, without further feedback required from the customer (Bair e.g. Bair teaches computer-based systems and techniques for tracking performance of workers in an organization and awarding points to the workers that are based on a determined business value of work or other actions performed by the workers [0006]. The method comprises identifying, with a computer system, events that are associated with users of a business application; awarding, in response to the occurrence of an event identified by the computer system, points to the user associated with the event, where the points awarded are based on a business importance of the event, the business importance being determined by the computer system; storing the awarded points in a points account for the user; etc. (Figs. 14-15, [0007] and [0086]-[0087]). The system can track an associate's calls and other events and assign points accordingly [0029]. Associates can earn points for orders taken, enrollments completed, customer service calls, service support calls, business development calls, and outbound calls [0032]. Other 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Sabet’s PAM system to incorporate a rewards system for successful customer interaction as taught by Bair in order to provide employees incentives to perform well (Bair e.g. [0005]).
 Sabet teaches an executable portion configured for collecting review metrics and actions of associate and continually modify deployed review metrics and actions based on performance; (See claim 1dix for response.)
 Sabet in view of Bair, Todd, and Bruce teach an executable portion configured for eliminating top performing associates from the review metrics; 
Sabet teaches identifying top performing associates (Sabet e.g. [0040] and [0156]) (Sabet e.g. Using PAM a cohort performance profile is constructed from the collected results. A cohort might be a group of people within a company, across companies, across industries, or another combination of people. A Cohort High Performance Profile is a specific type of Cohort Performance Profile that may only use performance metrics from people within a cohort that are tagged as being high performers [0040]. High performers within the cohort can be identified based on the PAM history of performance, or based upon other inputs into the system such as promotion data, salary data or performance data [0156].)
Sabet in view of Bair do not explicitly teach eliminating top performing associates from the review metrics.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet in view of Bair’s evaluation system to identify outlier behaviors as taught by Todd in order to yield higher level metrics that indicate the efficiency, effectiveness and performance of individuals engaged in the use of the observation platform (Todd e.g. [0013]).
Todd does not explicitly teach eliminating top performing associates (i.e. outlier behaviors) from the review metrics.
However, Bruce teaches eliminating outlier metrics from analysis (Bruce e.g. Bruce teaches a server for analyzing a business initiative for a business network (col. 4 lines 42-44). The server collects from a client a performance value for each of the test and control group sites reflecting a level of performance of each site during the test period (col. 4 lines 51-54). The user may request that server 130 eliminates any initiative feedback data that appear to be anomalous by removing any outlier sites (selection 550). An outlier site has performance values that are too different than the rest of its respective test or control group. The user determines a threshold performance value beyond which a site is considered to be too different than its peers and thus deemed an outlier by server 130. By removing 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Sabet in view of Bair and Todd’s evaluation system to include eliminating outlier metrics (e.g. top performers) from the analysis/review as taught by Bruce in order to filter out noise (e.g. inconsistent performance data) and produce more accurate results (Bruce e.g. col. 17 lines 33-39) 
Sabet, Bair, Todd, and Bruce teach method and systems for tracking and/or analyzing performance metrics. Furthermore, all of the claimed elements were known in the prior arts of Sabet, Bair, Todd, and Bruce and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Sabet teaches an executable portion configured for transmitting review metrics and actions of associate to a manager of the associate in a specified learning resource, wherein learning resources across the entity further comprises a suggested approach to presenting the review metrics and actions to the associate; and (See claim 1dxi for response.)
Sabet teaches an executable portion configured for identifying and displaying repeatable activities to the manager for the associate based on the specified learning resource
As per claim 15 (Currently Amended) A computer-implemented method for real-time associate decisioning and relaying, the method comprising (Sabet e.g. Figs. 1-2 & 10, Performance Analytics Metric (PAM), A system and method for performance assessment using performance analytics metrics system (PAM) [0021]. PAM is supported by server 104, computing devices 106, 104, 108, and 112 (e.g. mobile devices), a network 102, a database 110 [0081]. A continuous assessment of a person's performance metric is done using PAM and displayed on a hardware device in real time [0023].): 
Sabet teaches providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations
Sabet teaches integrating across entity platforms, wherein integrating across entity platforms comprises compatibly reading and transmitting in one or more platform; (See claim 1di for response.)
Sabet teaches compiling associate and manager hierarchal data and learning resources across an entity; (See claim 1dii for response.)
Sabet teaches generating a decision and relay tool comprising review metrics and actions for manager deployment to associates; (See claim 1diii for response.)
Sabet teaches deploying, via an interactive interface, the decision and relay tool, wherein the decision and relay tool is integrated within a device for performance and metric monitoring; (See claim 1div for response.)
Sabet teaches identifying an associate that interacts with a customer; (See claim 1dv for response.)
Sabet teaches identifying the customer associated with the interaction; Appl. No.: 16/128,643 Reply to Office Action of October 9, 2020 Page 7 of 14 (See claim 1dvi for response.)
Sabet teaches tracking customer interaction with the entity via alternative channels, wherein the alternative channels are one or more platforms used by one or more lines of business across the entity within a predetermined window of time after the associate interaction
Sabet in view of Bair teaches triggering associate benefits based on the customer interaction with the entity via the alternative channels; (See claim 8h for response.)
Sabet teaches collecting review metrics and actions of associate and continually modify deployed review metrics and actions based on performance; (See claim 1dix for response.)
Sabet in view of Bair, Todd, and Bruce teach eliminating top performing associates from the review metrics; (See claim 8j for response.)
Sabet teaches transmitting review metrics and actions of associate to a manager of the associate in a specified learning resource, wherein learning resources across the entity further comprises a suggested approach to presenting the review metrics and actions to the associate; and (See claim 8k for response.)
Sabet teaches identifying and displaying repeatable activities to the manager for the associate based on the specified learning resource. (See claim 8l for response.)
As per claims 9 and 16 (Original), Sabet in view of Bair, Todd, and Bruce teach the computer program product of claim 8 and the computer-implemented method of claim 15, Sabet also teaches further comprising an executableAppl. No.: 16/128,643 Amdt. Dated: July 27, 2020portion configured for incorporating the decision and relay tool into workflow via initiation of the decision and relay tool upon start-up of a device on a network associated with the entity. (Sabet e.g. Figs. 21-24, An employer may interact with a PAM application 
As per claims 11 and 18 (Original), Sabet in view of Bair, Todd, and Bruce teach the computer program product of claim 8 and the computer-implemented method of claim 15, Sabet also teaches further comprising an executable portion configured for providing a connectivity between associates for connection assessment issue based solution deployment, wherein the decision and relay tool performs learning of associate skills and deploys the associate via a connectivity across the entity for issue based solution deployment of the associate. (Sabet e.g. PAM allows intelligence in performance analytics across markets enabling comparison among verticals, competency, mentorship, talent management, and cohort performance [0039]. A cohort might be a group of people within a company, across companies, across industries, or another combination of people [0040]. By combining aggregate data across many persons, PAM identifies the typical career trajectory and the competencies, skills, and timelines adherent to obtaining career objectives [0044].)
As per claims 12 and 19 (Original), Sabet in view of Bair, Todd, and Bruce teach the computer program product of claim 8 and the computer-implemented method of claim 15, Sabet also teaches wherein integrating across entity platforms further comprises connect with and integrate for data distribution into the one or more platforms used by one or more lines of business across the entity providing a platform agnostic system integration for real-time associate decisioning and relaying, wherein the one or more platforms comprise employee management platforms, and product management platforms. (Sabet e.g. Figs. 1-2, The system can receive information from enterprise systems such as enterprise CRM databases or corporate directories, or from the person's social network or social media accounts, or contextual information from the person's device such as GPS data [0086]. PAM is a tool to help employees and their employers quantify the impact of their day to day activities and interactions and correlate them to actual career results and business outcomes by providing real time visibility into (1) how time is actually spent, (2) the effectiveness of interactions, (3) correlations between activities, performance and career and business outcomes, (4) progress against goals, and (5) individual or business reputations [0035].)
As per claims 13 and 20 (Original), Sabet in view of Bair teach the computer program product of claim 8 and the computer-implemented method of claim 15, Sabet also teaches wherein generating review metrics and actions for manager deployment further comprises: 
Sabet teaches eliminating top performing associates from the review metrics; (Sabet e.g. Using PAM a cohort performance profile is constructed from the collected results. A cohort might be a group of people within a company, across companies, across industries, or another combination of people. A Cohort High Performance Profile is a specific type of Cohort Performance Profile that may only use performance metrics from people within a cohort that are tagged as being high 
Sabet teaches identifying above average performing associates; (Sabet e.g. A Cohort High Performance Profile may be used by a PAM (the individual person themselves, a hiring manager, a supervisor, a performance coach) to evaluate whether an individual is likely to perform at a high level (i.e. above average) in a particular role by benchmarking the individual's performance profile against that of the relevant Cohort High Performance Profile [0040].)
Sabet teaches identify learning resources and actions performed by the above average performing associates; and (Sabet e.g. Benchmark scores can be used to decide where to allocate resources on training and professional development to have the greatest impact by focusing on the attributes of performance correlated with the high achievement in the desired job duties ([0158]-[0161]). Collection of data that is available for performance development resources for a cohort and processing recommended actions or goals of all people in a cohort to allocate available performance development resources based upon the processed recommended actions or goals is done using PAM [0246].)
Sabet teaches deploying, via the decision and relay tool, repeatable activities performed by the above average performing associates for review metrics and actions for associates. (Sabet e.g. Fig. 13, The system may determine which performance attributes are more commonly present in high performers within the cohort as compared with the cohort overall-this defines a set 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624